Citation Nr: 1452518	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-44 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of pinched nerves in the neck, including bilateral upper extremity numbness.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his caregiver


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1966 to July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's does not have any additional residuals of pinched nerves in the neck due to VA medical care.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of pinched nerves in the neck, including bilateral upper extremity numbness, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking benefits for residuals of pinched nerves in his neck under 38 U.S.C.A. § 1151.  He asserts that in January 2004 he reported symptoms of increased tingling and numbness in his arms.  The Veteran asserts that due to the VA's delay, he was not given an MRI and diagnosed with pinched nerves until May 2004.  Following his diagnosis, he underwent surgery which he asserts gave him some relief, although he continues to have symptoms.  He argues that without this four month delay in treatment, his symptoms of pain, tingling, and weakness in both arms would not have been as severe.

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and, in relevant part, was caused by medical care furnished to the Veteran by the VA.  The proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of the fault on the part of the VA, or an event not reasonably foreseeable.  As will be discussed below, the Board finds the Veteran does not have any additional disability to his neck or arms that is a result of medical care furnished by the VA between January and May 2004. See 38 C.F.R. § 3.361.  

In this case, in January 2004 the Veteran called the VA medical center and reported experiencing pain and numbness in his left arm, which he suggested were residuals from a motor vehicle accident approximately two years earlier.  He has not asserted, and the evidence does not establish, the motor vehicle accident was related to his active service or subsequent treatment by the VA.  There is no allegation that he had previously sought medical treatment for residuals of the motor vehicle accident two years earlier.

Later that month, the Veteran was seen by a VA physician.  He again reported experiencing left arm pain, numbness, and loss of strength for approximately the past six months.  Therefore, although the medical records reflect the Veteran experienced pain and numbness in his arm, the evidence, including the Veteran's own contemporaneous statements, consistently reflect these symptoms developed prior to his VA medical treatment in question.

During the January 2004 appointment, the VA physician suggested the Veteran's symptoms were likely due to radiculopathy and prescribed ibuprofen for the pain.  He also recommended the Veteran have cervical and lumbar spinal x-rays.  However, it is not clear whether x-rays were obtained.

The Veteran's first contention is that the physician did not "take him seriously" on this initial visit or refer him to a specialist.  This is a question of whether the care provided to him at that moment in time - based on his complaints and the objective findings - was appropriate.  Despite the Veteran's allegations that it was not, there is no credible evidence that the physician did not respond appropriately.

On March 5, 2004, the Veteran was seen primarily to review lab results from his fasting blood draw the month prior.  However, during the appointment the Veteran again asserted he was experiencing shooting pain, numbness, and tingling sensation in his arms.  At that time, a MRI of the cervical and lumbar spines was ordered.

The Veteran's contentions primarily focus on the delay in providing the requested MRI.  The Board finds the medical records do reflect there was some delay before the MRI was obtained.  First, the Veteran was scheduled for a MRI appointment on April 26, 2004.  On numerous occasions throughout March he called the VA medical facility requesting an earlier MRI appointment.  He reported he now experienced numbness constantly, as well as severe "shocks" in his neck.  Attempts were made to schedule the Veteran for an earlier appointment; however due to difficulties contacting the radiology department and mechanical issues with the MRI machine, a MRI was not provided in March.

On April 19, 2004 the Veteran again called and reported his symptoms were worse.  The nurse suggested the Veteran could go to the ER due to the severity of the symptoms, but he declined and again requested a MRI. 

The MRI was ultimately conducted on May 3, 2004.  Therefore, the MRI was provided approximately two months after initially requested by the VA physician, and approximately four months after the Veteran initially reported his symptoms to VA.  Following the MRI, he was diagnosed with a pinched nerve in his cervical spine, and was referred to a private facility for spinal decompression surgery on May 17, 2004.

Post-surgical medical records reflect the Veteran experienced relief and good recovery from the surgery, although he continues to experience chronic neurogenic pain in both arms.  

In short, the Veteran has asserted that in the time delay between January 2004, when he first reported his symptoms, and May 2004, when surgery was provided, VA failed to exercise the degree of care of a reasonable healthcare provider.  He has asserted that during this four month period his symptoms increased in severity, and without the increased symptoms during this timeframe, he would not currently have residual neurogenic pain following his spinal decompression surgery.

Regarding the Veteran's assertion the four month delay resulted from carelessness by the VA, as a lay person, the Veteran lacks the medical training to determine the proper level of medical care.  Therefore, his lay statements on this matter are not probative.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  He also lacks the medical expertise needed to provide an opinion as to the progression of what is, in his case, an internal disease process, and conclude that his symptoms worsened because of a delay in treatment as opposed to continuance of the disease process which clearly pre-existed him seeking treatment at VA.  He was asked at his hearing if any doctor had ever opined on these points, and he responded that they had not, so there is no indication that relevant evidence exists that would assist him.  As for the opinions of his care giver at his hearing, while she may be involved in assisting the Veteran in his day-to-day care, she also does not possess the necessary medical expertise to provide competent opinions in this matter.

The evidence does not include any probative evidence which indicates the approximate four month delay in question was the result of the VA's failure to exercise the degree of care expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1)(i).  Instead, the treatment records reflect the VA made efforts to provide the Veteran with a MRI prior to May, however encountered mechanical difficulties with the machine.  In other words, even accepting that there was difficulty scheduling the MRI as early as the Veteran wanted it to be done, there is no competent evidence that this delay was either outside the continuum of reasonable care or that it ultimately led to additional disability.

Additionally, during this period the Veteran was advised to report to the ER due to the severity of his symptoms, however he declined to follow this suggestion by the VA medical center.  On April 19, 2004, approximately two weeks before the MRI was conducted, he was advised of the need to go to the ER with his complaint of worsening symptoms, and he stated he did not want to do so, he just wanted the MRI to be done.   Accordingly, any additional disability caused by the Veteran's failure to follow medical advice to report to the ER because of his complaint of worsening symptoms was not caused by VA medical care.  38 C.F.R. § 3.361(c)(3).

Therefore, the Board finds the claims file does not include any probative evidence indicating the four month period between when the Veteran first reported his symptoms and when surgery was provided was due to any failure of the VA to exercise the degree of care of a reasonable healthcare provider.

Second, the Board finds the evidence, including the Veteran's lay statements and medical treatment records, reflects his symptoms of pain and numbness in both arms increased in severity during this four month period, including an increased inability to use his hands.  However, the evidence does not establish this increase in severity of symptoms led to any additional post-surgical disability.

Under VA regulations, VA medical treatment cannot cause the continuance or natural progression of an injury unless VA's failure to timely diagnose or properly treat caused the progression.  38 C.F.R. § 3.361(c)(2).  In this case, the Veteran has related his increase in symptom severity during the first four months of 2004 to his current residual disability.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current disability to a four month period, instead of to the 2002 motor vehicle accident.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Veteran's lay statements regarding this matter are not probative.

The claims file does not include any probative medical opinion relating the Veteran's current residual neurogenic pain to the four month period in early 2004.  Instead, during his October 2013 hearing, the Veteran himself stated that no physician had told him his current disability was due to this four month period.  Therefore, the claims file does not include any probative medical opinion linking the Veteran's current residual neurogenic pain to the four month period in question.  

Based on all the foregoing, the Board finds the Veteran's current residuals, including chronic neurogenic pain, were not caused by VA medical treatment between January and May 2004.  The claims file does not include probative evidence suggesting the VA failed to treat the Veteran with the standard of care of a reasonable health care provider.  Additionally, there is no probative evidence linking the Veteran's current residuals, including chronic neurogenic pain, to the four month period of VA treatment, rather than the natural progression of his compressed nerve injury.  Therefore, the evidence does not establish any current residual disability is the result of VA medical care or treatment, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established, as well as the elements for a claim under 38 U.S.C.A. § 1151.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In October 2013, he Veteran was provided with a hearing before the undersigned VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Paralyzed Veterans of America, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed bilateral upper extremity disability, specifically regarding any relation to VA medical care.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board acknowledges the Veteran was not provided with an examination regarding the above discussed disorders.  In a claim for benefits under 38 U.S.C.A. § 1151, a VA medical examination must be provided when there is indication that the disability or symptoms may be associated with the hospital care furnished by the VA.  Trafter v. Shinseki, 26 Vet. App. 267, 277 (applying 38 U.S.C.A. § 5103A (d)(1) to 38 U.S.C.A. § 1151 claims).  However, in this case, there is no indication in the competent evidence of any additional disability or symptoms associated with the hospital care furnished by the VA between January and May of 2004, as discussed above.  The Veteran's statements on this point are simply not competent evidence.  Accordingly, a VA examination was not required.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of pinched nerves in the neck, including bilateral upper extremity numbness.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


